PER CURIAM
Wife, who prevailed as appellant, see Gano-Ridge and Ridge, 211 Or App 393, 155 P3d 84 (2007), petitions for reconsideration, pointing out a mathematical error in our opinion. Wife notes that, at 211 Or App at 411 n 9, we stated the total assets awarded to wife as $334,495, which included the trial court’s previous equalizing judgment of $90,495. We then included the amount of the former equalizing judgment again in the equalizing judgment of $311,520, thereby overstating by $90,495 the net property award to wife ($646,015), 211 Or App at 411, when the correct calculation of the property awarded to wife is $555,520. Wife asks the court to increase the equalizing judgment to $402,015 so that the net award to wife is $646,015. As we explained in our opinion, a just and proper award to wife requires an equalizing judgment to wife of $311,520. We accordingly correct the calculation at 211 Or App at 411 n 9 as follows:
$244,000
$311,520
$555,520
total assets awarded to wife equalizingjudgment
We similarly correct the amount stated as the net property award to wife at 211 Or App at 411 as $555,520.
Reconsideration allowed; former opinion modified to correct mathematical error; adhered to as modified.